Citation Nr: 0022166	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
bunionectomy of the left great toe with degenerative 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
March 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In July 1999, the veteran had a VideoConference hearing at 
the RO before the undersigned.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of bunionectomy of the left great toe with 
degenerative arthritis are manifested by pain on motion; 
there are no clinical findings of findings of weakness, 
fatigue, instability, or lack of endurance.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
residuals of bunionectomy of the left great toe with 
degenerative arthritis.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a bunionectomy of the left great toe 
with degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5280, 5281, 5284 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left toe disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record shows that the veteran injured his foot in service 
and that he complained of pain in the left 
metatarsophalangeal joint of the great toe. He was diagnosed 
as having hallux rigidus of the left great toe.  He underwent 
a partial, lateral sesamoid of the great toe and an ostectomy 
of the left great toe.  

In August 1980, the RO granted service connection for 
postoperative residuals of bunionectomy of the left great toe 
with moderate degenerative changes.  A 10 percent disability 
evaluation was assigned, effective from June 1980.  

In January 1998, the veteran filed an informal claim for an 
increased rating for his service-connected left toe 
disability.  In support of his claim, the veteran submitted 
service medical records dated from March to May 1962.  Those 
documents provide the same information discussed above with 
respect to the great left to injury.  

In August 1998, the veteran was afforded a VA compensation 
and pension examination.  At that time, the veteran 
complained of loss of balance and pain and cramps involving 
the great left toe.  It was noted that the veteran takes 
Ecotrin to relieve the pain.  X-rays of the left foot 
associated with the examination revealed marked degenerative 
changes at the first metatarsal phalangeal (MTP) joint.  The 
veteran reported chronic pain, weakness in the left MTP.  On 
physical examination, there was a 2-inch and 1 inch roughly 
paralleled scars on the medial aspect of the first MP joint.  
No bunion was seen.  Dorsiflexion of the left great toe was 0 
degrees, and plantar flexion was 20 degrees.  There was pain 
with movement.  There was no fatigue, weakness, or lack of 
endurance.  There was no edema, instability, or tenderness.  
The veteran's gait was normal and weight bearing was good.  
His posture was good in all planes.  The diagnosis was 
residuals of postoperative bunionectomy and postoperative 
removal of sesamoid bone of the left foot and degenerative 
joint disease of the left great toe.   

At a personal hearing before a hearing officer in March 1999 
and the July 1999 hearing, the veteran provided testimony 
with regard to his claim.  Essentially, the veteran stated 
that the symptoms associated with his service-connected left 
toe disability were more disabling that currently evaluated.  
The veteran reported symptoms and complications consistent 
with those previously noted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

In evaluating the severity of the veteran's great left toe 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code (DC or Code) 5003 
(1999).  

The RO has evaluated the residuals of a bunionectomy of the 
left great toe with degenerative arthritis with consideration 
given to Diagnostic Codes 5280, 5281, and 5284.  DC 5280 
pertains to unilateral hallux valgus.  Under that code, a 10 
percent disability evaluation is assigned for unilateral 
hallux valgus that was operated on with resection of the 
metatarsal head.  A 10 percent rating may also be assigned 
under this code when the condition is severe, if equivalent 
to amputation of the great toe.  The Board notes that 10 
percent is the maximum evaluation under that schedular 
rating.  Under DC 5281, severe unilateral hallux rigidus is 
rated as severe halux valgus, and thus, only a 10 percent 
rating may be assigned under this code.  DC 5284 pertains to 
other foot injuries.  Under that code, a 10 percent rating is 
assigned for a moderate foot injury.  A 20 percent rating is 
assigned for a moderately severe foot injury, and 30 percent 
is assigned for a severe disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  

Having carefully reviewed the evidence of record, the Board 
finds that the assignment of a higher disability evaluation 
for residuals of bunionectomy of the left great toe with 
degenerative arthritis is not warranted.  The Board has 
considered and finds the veteran's testimony credible.  At 
the same time, however, the current medical evidence is 
negative for objective findings of weakness, fatigue, lack of 
endurance, edema, instability, or tenderness.  The veteran's 
gait was described as normal and weight bearing was good.  
His posture was also good in all planes.  Based on the 
foregoing, the Board finds that the veteran's disability 
picture is adequately contemplated by the currently assigned 
10 percent disability.  As provided above, clinical findings 
are unremarkable for any functional loss due to pain.  
Therefore, the veteran is not entitled to a higher evaluation 
under Codes 4.40, 4.45.  Moreover, the veteran's overall 
disability picture does not more nearly approximate the 
criteria of the next highest evaluation.  38 C.F.R. § 4.7.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the foot.  
However, in the absence of evidence of claw foot (DC 5278), 
hammertoes (5282), or malunion or nonunion of the tarsal or 
metatarsal bones (DC 5283), those diagnostic codes are not 
for application in the instant case and do not provide a 
basis for assignment of a greater than 10 percent evaluation.  

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this respect, 
the veteran has not asserted or offered any objective 
evidence that his great left toe disability has interfered 
with his employment status to a degree greater than that 
contemplated by the regular schedular standards, and the 
record does not reflect frequent periods of hospitalization 
for the disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of bunionectomy of the left 
great toe with degenerative arthritis is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

